Case 2:19-cr-00282-RGK Document 140 Filed 04/17/20 Page 1 of 5 Page ID #:658


  1   ROBERT F. RUYAK (Pro Hac Vice)
      DON F. LIVORNESE (SBN 125,934)
  2   robertr@ruyakcherian.com
  3   donl@ruyakcherian.com
      RUYAKCHERIAN LLP
  4   1901 L St, NW, Suite 700
  5   Washington, DC 20036
      (202) 838-1560
  6

  7   Attorneys for Defendants
      Perfectus Aluminium Inc.
  8   aka Perfectus Aluminum Inc., and
  9   Perfectus Aluminum Acquisitions LLC
 10
                         UNITED STATES DISTRICT COURT
 11
                         CENTRAL DISTRICT OF CALIFORNIA
 12   UNITED STATES OF AMERICA,
 13
                                          CASE NO. 19-cr-00282-RGK
      Plaintiff,
 14
                                          DECLARATION OF ZHAOHAO
      vs.                                 CHEN IN SUPPORT OF JOINT
 15
                                          REPRESENTATION OF
      ZHONGTIAN LIU,                      PERFECTUS DEFENDANTS
 16
        aka “Liu Zhongtian,”
        aka “Chairman,”
 17
        aka “Uncle Liu,”
        aka “UL,”
 18
        aka “Big Boss,”
      CHINA ZHONGWANG HOLDINGS
 19
      LIMITED,
        aka “ZW,”
 20
        aka “Mother Ship,”
      ZHAOHUA CHEN,
 21
        aka “Chen Zhaohua,”
        aka “Uncle Chen,”
 22
      XIANG CHUN SHAO,
        aka “Johnson Shao,”
 23
      PERFECTUS ALUMINIUM INC.,
        aka “Perfectus Aluminum Inc.,”
 24
      PERFECTUS ALUMINUM
      ACQUISTIONS, LLC,
 25
      SCUDERIA DEVELOPMENT, LLC,
      1001 DOUBLEDAY, LLC,
 26
      VON KARMAN – MAIN STREET,
      LLC, and
 27
      10681 PRODUCTION AVENUE, LLC

 28
      Defendants.


                       DECLARATION OF ZHAOHAO CHEN ISO JOINT
                      REPRESENTATION OF PERFECTUS DEFENDANTS
Case 2:19-cr-00282-RGK Document 140 Filed 04/17/20 Page 2 of 5 Page ID #:659


  1         Counsel for Defendants Perfectus Aluminium Inc. aka Perfectus Aluminum
  2   Inc. and Perfectus Aluminum Acquisitions LLC hereby submit the attached
  3   declaration of Zhaohao Chen pursuant to the Court’s April 13, 2020 Order.
  4

  5                                  Respectfully submitted,
  6   DATED: April 17, 2020          RuyakCherian LLP
  7

  8                                  /s/ Don F. Livornese
                                     Robert F. Ruyak (Pro Hac Vice)
  9                                  Don F. Livornese
                                     Attorneys for Defendants
 10                                  PERFECTUS ALUMINIUM, INC., aka “Perfectus
                                     Aluminum Inc.”, and PERFECTUS ACQUISITIONS
 11                                  LLC
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                          -1-
                        DECLARATION OF ZHAOHAO CHEN ISO JOINT
                       REPRESENTATION OF PERFECTUS DEFENDANTS
Case 2:19-cr-00282-RGK Document 140 Filed 04/17/20 Page 3 of 5 Page ID #:660
Case 2:19-cr-00282-RGK Document 140 Filed 04/17/20 Page 4 of 5 Page ID #:661
Case 2:19-cr-00282-RGK Document 140 Filed 04/17/20 Page 5 of 5 Page ID #:662
